DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               BILLY TYNER,
                                 Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-1839

                           [October 14, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 10-434CF10A.

  Billy Tyner, Arcadia, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., GERBER and FORST, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.